MEMORANDUM **
Alana K. Bullís appeals pro se from the district court’s summary judgment in her 42 U.S.C. § 1983 action alleging that Martha Sanderlin, acting in concert with city officials, violated her rights by harassing and defaming her. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and review for abuse of discretion a grant of attorneys’ fees, Price v. State of Hawaii, 939 F.2d 702, 706 (9th Cir.1991). We affirm.
The district court properly granted summary judgment to Sanderlin because Bullís failed to raise a genuine issue of material fact as to whether Sanderlin’s conduct rose to the level of a constitutional violation, or whether she acted under color of state law. See Ortez v. Washington County, 88 F.3d 804, 810 (9th Cir.1996); Paul v. Davis, 424 U.S. 693, 712, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976) (defamation, by itself, cannot support a section 1983 claim).
The district court did not abuse its discretion by determining that an award of attorneys’ fees was appropriate based on a finding that Bullis’s claim was “unreasonable, frivolous, meritless or vexatious.” See Margolis v. Ryan, 140 F.3d 850, 854 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.